DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8 are pending.

Response to Arguments
Initial matters: Applicant is respectfully requested to refer to the office action by title, mail date, page number, paragraph number, and line numbers; instead of stating “Examiner”. E.g. see page 7, of the applicant’s remarks, line 4. The Official legal record is not a communication, amongst individuals. 

Summary of the applicant’s remarks, see page 5, regarding claim 4:
Claim 4 recites transmitting a UE Configuration Update Command message allocating the slice identifier to the UE, under a condition that the second network does not include the slice identifier in the Registration Accept message. Therefore, there is no conflict between claim 4 and claim 3.
Response:
The office action indicated:
Claim 4, last two lines, states: “the second network does not include the slice identifier in the Registration Accept message”. However, the parent Claim 3, lines 1 and the last two lines, states: “A second network” “transmitting a Registration Accept message including the slice identifier to the UE”. 
The above limitations conflict with each other, with the parent Claim 3 stating “including the slice identifier” and the dependent Claim 4 stating “does not include the slice identifier”.

	A dependent claim would include all of the limitations from the parent claim. Therefore, the feature, “A second network” “transmitting a Registration Accept message including the slice identifier to the UE”, would be included in dependent claim 4. 

Summary of the applicant’s remarks, see pages 5-7, regarding claim 1:
 Youn in paragraph [0185] discloses: base station transmit an indicator notifying the UE 10 to access another base station to the UE when the base station receives a REGISTER request message. UE accesses another base station in response to the indicator.
Youn in paragraph [0191] discloses: control plane function transmits an Attach Accept message to the UE in response to an Attach Request message transmitted by the UE, shown in S305 and S311 of Fig. 10. Youn does not disclose: base station transits the REGISTER request message to the control plane function. Control plane function does not receive the REGISTER request message from the base station. Control plane function does not transmit the Attach Accept message to respond the REGISTER request message, because the REGISTER request message is terminated in the base station. Control plane function may attempt to transmit the Attach Accept message to the UE without receiving the REGISTER request message (the applicant disagrees control plane function does this), the UE does not receive the Attach Accept
message from the base station, because the UE has already accessed a different base station in accordance with the indicator notifying the UE to access the different base station.
 Control plane function does not provide slice information to the UE, because Youn discloses: the base station selects a network slice for the UE (see paragraph [0185] and [0190]). Base station performs network slice selection for the UE, rather than the control plane function. UE does not receive slice information because the base station does the network slice selection for the UE. Youn does not disclose to transmit slice information to the UE. Obvious to try is hindsight.
Youn does not disclose: receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network; described in claims 1 and 3.
Response:
The mapping, in the office action, is as follows:
Claim 1. Youn teaches a user equipment UE (e.g. UE in Fig. 9) for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): transmitting a PDN Connectivity Request message to a first network to establish a PDN connection with the first network ([0062] After establishing the RRC connection with the eNodeB 20, the UE 10 transmits an Attach Request message to the MME 51. The Attach Request message may include a PDN Connectivity Request message. In this case, the UE 10 may request the address of the P-CSCF 61 by using a Protocol Configuration Option PCO field); receiving an ACTIVATE DEFAULT evolved packet system EPS BEARER CONTEXT REQUEST message configuring the PDN connection from the first network in response to the PDN Connectivity Request message ([0068] MME 51 transmits an Attach Accept message including an Initial Context Setup Request message to the eNodeB 20. And, the eNodeB 20 transmits an Attach Accept message including an RRC Connection Reconfiguration message and an Activate Default EPS Bearer Context Request message to the UE 10); transmitting a Registration Request message of a Registration procedure to a second network ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); and receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network.
Youn does not explicitly disclose receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network.
As seen above, Youn discloses receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the network.

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are two, finite number of, identified, predictable solutions, namely, receiving from the first or the second network - the slice identifier - with a reasonable expectation of success that, the user equipment UE receives the slice identifier. 

As seen above, Youn discloses ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).
This (Attach Accept message corresponding to the selected network slice to the UE 10 S311); shows that, the Attach Accept message, inherently includes the selected network slice.  In addition, this Attach Accept message, corresponding to the selected network slice, is transmitted to the UE 10 S311. This control plane function 80 is associated with the network. 

Summary of the applicant’s remarks, see page 7, regarding claim 7:
Youn does not teach: the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection.
Control plane function does not provide slice information to the UE because the base station selects a network slice for the UE (see paragraph [0185] and [0190]). The base station performs the network slice selection for the UE rather than the control plane function. UE does not receive slice information because the base station does the network slice selection for the UE. Youn does not disclose to transmit slice information to the UE. Therefore, Obvious to try is hindsight.
Response:
The mapping, in the office action, is as follows:
Claim 7. Youn teaches a user equipment UE (e.g. UE in Fig. 9) for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): transmitting a PDN Connectivity Request message to a first network ([0062] after establishing the RRC connection with the eNodeB 20, the UE 10 transmits an Attach Request message to the MME 51. The Attach Request message may include a PDN Connectivity Request message. In this case, the UE 10 may request the address of the P-CSCF 61 by using a Protocol Configuration Option PCO field); receiving an ACTIVATE DEFAULT evolved packet system EPS BEARER CONTEXT REQUEST message configuring a PDN connection from the first network in response to the PDN Connectivity Request message ([0068] MME 51 transmits an Attach Accept message including an Initial Context Setup Request message to the eNodeB 20. And, the eNodeB 20 transmits an Attach Accept message including an RRC Connection Reconfiguration message and an Activate Default EPS Bearer Context Request message to the UE 10), wherein the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); and using the slice identifier to communicate with a second network ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection.
Youn does not explicitly disclose the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection.
As seen above, Youn discloses a message includes a slice identifier associated to the PDN connection.

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are a finite number of identified, predictable solutions, namely, messages that may convey this information; with a reasonable expectation of success that, the user equipment UE receives the slice identifier.

As seen above, Youn discloses a message includes a slice identifier associated to the PDN connection.
In addition, as seen above, Youn discloses ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).
This (Attach Accept message corresponding to the selected network slice to the UE 10 S311); shows that, the Attach Accept message, inherently includes the selected network slice.  In addition, this Attach Accept message, corresponding to the selected network slice, is transmitted to the UE 10 S311. 

Regarding Claim 1 and Claim 7: In Claim 1, “A user equipment UE” “receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network”.
In contrast, In Claim 7, “A user equipment UE” receives from the first network a message including a slice identifier; and using the slice identifier to communicate with a second network.
Therefore, In Claim 1, the second network, and In Claim 7, the first network, provides the slice identifier. 

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are two, finite number of, identified, predictable solutions, namely, receiving from the first or the second network - the slice identifier, with a reasonable expectation of success that, the user equipment UE receives the slice identifier. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, last two lines, states: “the second network does not include the slice identifier in the Registration Accept message”. However, the parent Claim 3, lines 1 and the last two lines, states: “A second network” “transmitting a Registration Accept message including the slice identifier to the UE”. 
The above limitations conflict with each other, with the parent Claim 3 stating “including the slice identifier” and the dependent Claim 4 stating “does not include the slice identifier”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 20190021043 A1).

Claim 1. Youn teaches a user equipment UE (e.g. UE in Fig. 9) for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): transmitting a PDN Connectivity Request message to a first network to establish a PDN connection with the first network ([0062] After establishing the RRC connection with the eNodeB 20, the UE 10 transmits an Attach Request message to the MME 51. The Attach Request message may include a PDN Connectivity Request message. In this case, the UE 10 may request the address of the P-CSCF 61 by using a Protocol Configuration Option PCO field); receiving an ACTIVATE DEFAULT evolved packet system EPS BEARER CONTEXT REQUEST message configuring the PDN connection from the first network in response to the PDN Connectivity Request message ([0068] MME 51 transmits an Attach Accept message including an Initial Context Setup Request message to the eNodeB 20. And, the eNodeB 20 transmits an Attach Accept message including an RRC Connection Reconfiguration message and an Activate Default EPS Bearer Context Request message to the UE 10); transmitting a Registration Request message of a Registration procedure to a second network ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); and receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network.
Youn does not explicitly disclose receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the second network.
As seen above, Youn discloses receiving a Registration Accept message including a slice identifier associated to the PDN connection, from the network.

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are two, finite number of, identified, predictable solutions, namely, receiving from the first or the second network - the slice identifier - with a reasonable expectation of success that, the user equipment UE receives the slice identifier. 

Claim 2. Youn teaches the UE of claim 1, and the instructions further include: including a protocol data unit PDU Session Identifier ID for identifying the PDN connection in the PDN CONNECTIVITY REQUEST message ([0158] A PDN connection is a connection from UE to a PDN, that is, an association or connection between UE represented by an IP address and a PDN represented by an APN. It means a connection between entities, i.e., UE -PDN GW, within a core network so that a session can be formed).  

Claim 3. Youn teaches a second network (e.g. Fig. 9)  for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): receiving a Registration Request message from a user equipment UE ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); receiving a context of a PDN connection from a first network; allocating a slice identifier for the PDN connection ([0099] A network slice may be configured of a combination of all nodes being required for configuring an entire network. In this case, one network slice may independently provide a service to the UE. On the other hand, a network slice may also be configured of a combination of some of the nodes, among the nodes configuring the network. In this case, instead of independently providing a service to the UE, the network slice may provide a service to the UE in connection with other network nodes. Also, a plurality of network slices may be interconnected to one another in order to provide a service to the UE); and transmitting a Registration Accept message including the slice identifier to the UE ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, “a second network” “transmitting a Registration Accept message including the slice identifier to the UE” (the combination of the first and last two lines of the claim).
Youn does not explicitly disclose “a second network” “transmitting a Registration Accept message including the slice identifier to the UE” (the combination of the first and last two lines of the claim).
As seen above, Youn discloses “a network” “transmitting a Registration Accept message including the slice identifier to the UE”. 

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are finite number of, identified, predictable solutions, namely, receiving from the first or the second network or a network - the slice identifier - with a reasonable expectation of success that, the user equipment UE receives the slice identifier. 

Claim 4. Youn teaches the second network of claim 3, and the instructions further include: transmitting a UE Configuration Update Command message allocating the slice identifier to the UE, when the second network does not include the slice identifier in the Registration Accept message ([0208] The control plane function 80 determines whether or not handover of the UE 10 needs to be performed to Base Station 3 20c based on the subscriber or subscription information of the UE, the network condition or status, mobility of the UE, and so on. According to the determined result, if it is determined that the handover of the UE 10 needs to be performed to Base Station 3 20c, the control plane function 80 transmits a handover HO command to Base Station 2 20b. The HO command may include information on the network slices that are adequate for the service, which the UE 10 wishes to be provided with, or information on the searched or discovered base station) ([0220] control plane function transmits a base station Re-selection command to the base station 20 to which the UE 10 is currently connected. The base station Re-selection command may include information on the other base station to which the UE is to be connected. The base station 20 that is currently connected to the UE 10 transmits a Re-selection Request message to the other base station and receives a Re-selection Request ack message from the other base station. Thereafter, the base station 20 that is currently connected to the UE 10 transmits a RRC Connection Reconfiguration message corresponding to the other base station to the UE 10).  

Claim 5. Youn teaches the second network of claim 3, and the instructions further include: determining to keep the PDN connection or to release the PDN connection; and notifying the determination in the Registration Accept message to the UE ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Claim 6. Youn teaches the second network of claim 3, and the Registration Accept message includes a protocol data unit PDU Session Identifier ID for identifying the PDN connection, if the second network determines to keep the PDN connection for the UE ([0158] A PDN connection is a connection from UE to a PDN, that is, an association or connection between UE represented by an IP address and a PDN represented by an APN. It means a connection between entities, i.e., UE -PDN GW, within a core network so that a session can be formed).  

Claim 7. Youn teaches a user equipment UE (e.g. UE in Fig. 9) for handling a packet data network PDN connection and a network slice, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of ([0244] processor may include an application-specific integrated circuit ASIC, another chipset, a logic circuit, and a data processor. A memory may include read-only memory ROM, random access memory RAM, a flash memory, a memory card, a storage medium, and other storage devices. Implemented by a module procedure, function, and the like to perform the above function. The module is stored in the memory and may be implemented by the processor. The memory may be located inside or outside the processor, and may be connected to the processor through various means): transmitting a PDN Connectivity Request message to a first network ([0062] after establishing the RRC connection with the eNodeB 20, the UE 10 transmits an Attach Request message to the MME 51. The Attach Request message may include a PDN Connectivity Request message. In this case, the UE 10 may request the address of the P-CSCF 61 by using a Protocol Configuration Option PCO field); receiving an ACTIVATE DEFAULT evolved packet system EPS BEARER CONTEXT REQUEST message configuring a PDN connection from the first network in response to the PDN Connectivity Request message ([0068] MME 51 transmits an Attach Accept message including an Initial Context Setup Request message to the eNodeB 20. And, the eNodeB 20 transmits an Attach Accept message including an RRC Connection Reconfiguration message and an Activate Default EPS Bearer Context Request message to the UE 10), wherein the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection ([0185] base station 20 delivers a REGISTER request of the UE 10 to the selected network slice. In case the base station 20 is capable of selecting a network slice that is adequate for the UE 10, the base station may transmit an indicator notifying the UE 10 to access another base station to the UE 10); and using the slice identifier to communicate with a second network ([0191] control plane function 80 registers the UE 10 for the selected network slice and then transmits an Attach Accept message corresponding to the selected network slice to the UE 10 S311).  

Youn does not explicitly disclose the underlined feature, above; namely, the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection.
Youn does not explicitly disclose the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message includes a slice identifier associated to the PDN connection.
As seen above, Youn discloses a message includes a slice identifier associated to the PDN connection.

Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
The user equipment UE has to receive the slice identifier; there are a finite number of identified, predictable solutions, namely, messages that may convey this information; with a reasonable expectation of success that, the user equipment UE receives the slice identifier.

Claim 8. Youn teaches the UE of claim 7, and the instructions further include: transmitting a radio resource control RRC message to a base station BS of the second network or a non-access stratum NAS message to the second network via the BS, when the UE moves to the second network from the first network ([0038] A Non-Access Stratum NAS layer placed over the RRC layer performs functions, such as session management and mobility management) ([0221] The UE 10 accesses the other base station and transmits a RRC connection reconfiguration complete message. Meanwhile, the UE 10 may notify the control plane function that the UE 10 has accessed the other base station through a TAU).

Conclusion
The prior art made of record and is considered pertinent to applicant's disclosure and the patentability of the applicant's claims:

FACCIN (US 20190124561 A1)
[0009] 
[0033] Enhance the UE functionality to maintain the mapping between active packet data network ( PDN) connections and the corresponding S-NSSAI when the UE moves to the EPC or when new PDN connections are created while the UE is in the EPC. The UE will use such information when moving from EPC to 5GC and will provide it to the access and mobility management function (AMF) during a routing management (RM) procedure (e.g., registration procedure).
[0040] 
[0156]
[0160] when the UE moves from the EPC to the 5GC (e.g., for single registration UE this applies to idle mode mobility and to MME-AMF interface handover; for dual-radio UE this applies to the registration performed in the 5GC when the UE is connected to the EPC, either ahead of the UE moving the PDN connections, or when the UE triggers the mobility of the first PDN connection to the 5GS), the UE may provide the mapping of S-NSSAIs to PDU session IDs, and possibly the mapping of PDU session IDs to the related DNN, to the 5GC in NAS mobility management messages (e.g. Registration Request) in addition to the Requested NSSAI. This may enable the AMF receiving such information to identify which Network Slices correspond to the PDN connections that were active for the UE in the EPC. 
[0175] at 402, the method 400 includes enabling UE functionality to maintain a mapping between active PDN connections and a corresponding S-NSSAI in response to the UE moving to an EPC or in response to new PDN connections are created while the UE is in the EPC. For instance, in an aspect, one or more of the devices described herein may execute the actions in 402. As used herein, the terms PDN connection and PDU session are equivalent and can be used interchangeably.
Claims 5, 7 and 21. 

KUGE (US 20190159027 A1)
[0608] For example, in a case that the UE_A 10 transmits, to the MME_A 104, the PDN connectivity Request message for requesting the PDN connection to the Network slice_A 101 and the PDN connectivity Request message for requesting the connection to the Network slice_B 102 while including the messages in the Attach Request message, the UE_A 10 may acquire each identification information with respect to the PDN connection to the Network slice_A 101 and each identification information with respect to the PDN connection to the Network slice_A 101 from the MME_A 104. Here, each identification information may include the 15th identification information and/or the 16th identification information and/or the 17th identification information.

Wang (US 20190150219 A1)
[0120] In an embodiment, a multi-homed PDU session may be switched from a 5G system to an EPC system. Inter-system change from the 5G system to the EPC system may mean that all WTRU data sessions may be moved to the EPC system. A WTRU may perform a handover to the EPC system if it is in connected mode. The WTRU may send a NAS registration message such as attach or TAU message to the EPC system if the WTRU is in idle mode. In either case, a PDU session in a core network may be transferred to the EPC system based on interaction between an MME in the EPC and an AMF in the 5G CN. The WTRU may receive a confirmation of transfer of PDN connections upon completion of the handover (e.g., in a connected mode case) or in a registration accept message (e.g., in an idle mode case). If the WTRU is dual registered to the EPC system and the 5G system at the time of inter-system change, the WTRU may perform a WTRU initiated PDN connection request after an inter-system change to transfer PDU sessions to the EPC system.

Wu (US 20180368039 A1)
[0025] Step 306: The UE transmits a message to the 5G network, when communicating with the 5G network, wherein the message comprises a first slice information associated to the PDN connection. 
   [0029] In one example, the Activate Default EPS Bearer Context Request message includes the first slice information. Thus, the UE uses the first slice information in the message. The network may be configured to associate the first slice information to the PDN connection or to use the first slice information for the PDN connection. 
   [0042] Step 404: The 5G network receives a message from the UE, wherein the message includes a PDU session ID and a slice information which are associated to the PDN connection.

VRZIC (US 20160353465 A1)
[0099] The G-CMM function 882 may operate across multiple network slices which are involved with connection and mobility management for multiple slices. In certain embodiments the G-CMM function 882 may perform additional functions. For example, the G-CMM function 882 may determine which network slice a User Equipment (UE) should attach to in response to an attach request. This may include determining which network slice handles portions of the attach request. Alternatively, the G-CMM function 882 may perform network slice association using extended capabilities of the access node 800. The G-CMM function 882 may also manage each network slice during roaming. For example, the G-CMM function may handle intra-operator inter-slice roaming, and/or inter-operator roaming. When handling inter-operator roaming, the G-CMM function 882 may send an inter-operator handover request to the G-CSM, or send an inter-operator handover request to a target G-CMM. The G-CMM function 882 may also assign a UE, currently associated with access node 800, to a different network slice upon determining that the UE has roamed outside a coverage area of the network slice. This may assist in providing a seamless or near-seamless slice handover. The G-CMM function 882 may also track a UE's association with one or more network slices. 
   [0101] Having further regard to the above, a method is provided for performing a network slice handover from a first operator infrastructure to a second operator infrastructure. The method includes receiving a handover request from a network slice associated with the first operator infrastructure. The method further includes transmitting the handover request to at least one of a global customer service management (G-CSM) function and a global connection and mobility management function (G-CMM) instantiated in the second operator infrastructure. 
  [0104] It will be understood that mobile UEs can move from a slice associated with a first operator to a slice associated with a second operator. This corresponds to a slice-enabled version of an operator-to-operator handover as described in existing wireless standards. Additionally, movement of a UE from a slice of a first operator to a slice of a second operator may be explicitly triggered by a UE operator, such as the first operator. This allows the UE operator to switch service providers for a variety of reasons, such as cost and reliability of service in a particular location.

MYHRE (US 20200053531 A1)
ABSTRACT: According to some embodiments, a method for use in a core network node comprises: obtaining a mapping of core network (CN) slice identifiers to radio access network (RAN) slice identifiers; receiving a slice registration request from a user equipment (UE); determining a slice identifier associated with the slice registration request; and sending a slice registration response to the UE. The slice registration response includes the determined slice identifier. According to some embodiments, a method for use in a network node comprises obtaining a mapping of CN slice identifiers to RAN slice identifiers. The method may further comprise receiving a connection request from a UE that includes a network slice identifier; determining a RAN slice identifier based on the network slice identifier; and applying a policy of a network slice associated with the determined network slice identifier to the requested connection.

Rong (US 20180176900 A1)
[0120] As noted above, when different hypercells are used to serve different slices, a UE no may undergo a handover in a first RAN slice 152, without necessarily having to undergo a handover in another RAN slice 152. In some examples, RAN 125 may encompass network resources that are allocated among multiple network operators, with the different network operators each supporting different hypercells. Because they are served by different hypercells, different network operators can provide service support to the same UEs no for different service-based RAN slices 152. This allows network operators to provide different services, and for customers (either users or service operators) to select different network operators for different RAN slices 152 based on cost, coverage, service quality and other factors. Accordingly, in some examples, a UE 110 accesses a first service using a first RAN slice 152 that supported by a first network operator, and the same UE 110 can then access a second service using a second RAN slice 152 that supported by a second network operator.

FUTAKI (US 20190058997 A1)
ABSTRACT: During handover of a radio terminal (1) from a first network to a second network, a target RAN node (3) is operates to: receive, from a core network (5), slice information about a network slice which is included in the second network and to which the radio terminal (1) is to be connected; create, upon receiving the slice information, radio resource configuration information that is to be used by the radio terminal (1) after the handover in the second network; and transmit this radio resource configuration information through the first network to the radio terminal (1). It is possible to contribute to appropriately configuring an AS layer or NAS layer of a target RAT in inter-RAT handover.

Duan (US 20190261233 A1)
[0086] The first network continues to perform the terminal registration procedure according to the registration request message of the terminal. The registration procedure includes: A core network device in the first network performs authentication on the terminal, negotiates a security/encryption parameter, and the like; selects a corresponding first network slice and a first core network device in the first network slice for the terminal based on the first network slice information carried in the registration request message and based on subscription information determined based on the identifier of the terminal; and returns a registration accept message to the terminal through a first access network device.

GRIOT (US 20180270744 A1)
[0071] At 622, AMF 306-a sends a Registration Accept message to UE 215 indicating that the registration has been accepted. A Temporary User ID is included if AMF 306-a allocates a new Temporary User ID. Mobility restrictions may be included in case mobility restrictions apply for UE 215. AMF 306-a may also indicate the PDU session status to UE 215. UE 215 removes any internal resources related to PDU sessions that are not marked active in the received PDU session status. If the PDU session status information was in the Registration Request, AMF 306-a may indicate the PDU session status to the UE 215. AMF 306-a may include in the Registration Accept message a set of network slice identifiers that are accepted by the network, i.e., NSSAI includes the accepted S-NSSAIs.

RAMLE (US 20200359291 A1)
ABSTRACT: The invention relates to methods and devices establishing connection for packet data transfer of a wireless communication device and methods and devices for of enabling handover of a wireless communication device. In an aspect of the invention, a method performed by a wireless communication device (101, 201) of enabling establishing of connection for packet data transfer is provided. The method comprises transmitting (S108, S206), to a mobility management node (103, 203), during the establishment of said connection, an identifier of the established connection, and a Single Network Slice Selection Assistance Information (S-NSSAI) associated with the established connection.
[0058] For a 5GS capable UE 101 registered in EPS and either being registered in the home network or using home routed traffic, a network slice supporting PGW-C+SMF 105 (" Packet Data Network Gateway Control Plane+Session Management Function"), possibly in cooperation with a network slice supporting PCF+PCRF 106 ("Policy Control Function+Policy and Charging Rules Function"), in a source network will provide the UE 101 (via MME 103) with an S-NSSAI or an NSSP or both during PDN connection establishment.

ZONG (US 20200245127 A1)
   [0223] In a possible implementation, that the second obtaining unit 1103 is configured to obtain, based on the information about the established PDN connection and the information about the subscribed network slice, information about a network slice allowed for the UE is specifically: sending a slice selection request to a network slice selection function entity, where the slice selection request includes the information about the established PDN connection and the information about the subscribed network slice; and receiving a slice selection response returned by the network slice selection function entity, where the slice selection response includes the information about the network slice allowed for the UE. 
   [0231] The first mobility management entity 1203 is configured to: obtain information about an established PDN connection and information about a subscribed network slice of the UE based on the received first request message, and obtain, based on the information about the established PDN connection and the information about the subscribed network slice, information about a network slice allowed for the UE.

KIM (US 20190313473 A1)
[0261] When the UE moves from a 5G mobile communication network to a 4G mobile communication network (e.g., EPC/E-UTRAN), a node (e.g., MME) within the 4G mobile communication network includes the network slice (or network slice instance) or additional information/parameter in a handover command, an attach accept message, a TAU accept message, a PDN connection accept message, or a bearer resource modify accept message and does not provides the message to the UE. Accordingly, the UE performs congestion control and access control on a UE basis or on an APN basis. That is, the UE may perform the congestion control and the access control independently of a network slice (or network slice instance) and additional information/parameter.

RYU (US 20190364541 A1)
[0452] Further, although not illustrated in Table 2, from the point of view of the 5G/NextGen system, the network node (e.g., MM (or AMF) and (R)AN (or eNB)) may change a slice (or slice instance) of the UE to a slice (or slice instance) optimized for resource preference information received from the corresponding UE and may inform the UE of it. In this instance, the network node may inform the UE of the changed slice (or slice instance) by transmitting S-NSSAI corresponding to the changed slice (or slice instance) to the UE. That is, the network node (e.g., MM (or AMF) and (R)AN (or eNB)) may select/map a slice (or slice instance) optimized for resource preference information of the UE among a plurality of slices (or a plurality of slice instances) allowed/configured for the UE and may inform the UE of it. In this instance, the network node may inform the UE of the changed slice (or slice instance) by transmitting the S-NSSAI of the changed slice (or slice instance) to the UE.

Yang (US 20190208573 A1)
[0313] The processor 1520 is configured to: determine, based on the indication information, that the first network slice selection information is the single network slice selection assistance information S-NSSAI of the terminal in the VPLMN or the first network slice selection information is the S-NSSAI of the terminal in the HPLMN, select a first session management control function SMF entity based on the first network slice selection information, determine second network slice selection information based on the first network slice selection information and information about a correspondence between VPLMN S-NSSAI and HPLMN S-NSSAI, and select a second SMF entity based on the second network slice selection information.

FACCIN (US 20170289265 A1)
[0037] Aspects of the present disclosure relate to session management for data network (DN) sessions and network slicing in a 5G NextGen (next generation) network. More specifically, aspects of the present disclosure address a session management model for a 5G NextGen network, the correlation between session management and mobility management functionality, and how to enable operators to use the network slicing concept to efficiently support multiple 3rd parties (e.g. enterprises, service providers, content providers, etc.) that require similar network characteristics.
[0082] As noted, the 5G NextGen network introduces the concept of network slicing. For example, a network may have multiple slices, which may support different services, for example, internet of everything (IoE), URLLC, eMBB, vehicle-to-vehicle (V2V) communications, etc. A slice may be defined as a composition of adequately configured network functions, network applications, and underlying cloud infrastructures that are bundled together to meet the requirement of a specific use case or business model. In some cases, different slices may be assigned disjoint resources and may have different requirements, such as latency and/or power. In either case, each network slice may provide devices with connectivity with the network via one or more DN sessions.

BAEK (US 20180014339 A1)
[0294] After receiving the NG2/NG3 setup request from the MM function 3g-03, the base station 3g-02 performs radio bearer establishment 3g-18 that is a wireless resource allocation procedure for data transmission/reception between the terminal 3g-01 and the session related to the data that belongs to the NW slice 1 3g-04. In this case, during the procedure of the radio bearer establishment 3g-18, the base station 3g-02 may notify the terminal 3g-01 of at least one of an information of the NW slice 1 3g-04, an address of the SM function 3g-05, an address of the UP GW 3g-06, flow information related to data that is received at operation 3g-10 and QoS information, PDU session information to which the flow belongs, and an IP address of the terminal 3g-01 to be used for data session with the UP GW 3g-06. In an embodiment of FIG. 3G, the terminal does not configure a connection or a bearer with respect to all slices or all PDU sessions, but may configure a connection only with respect to the slice or PDU session having data to be received. For this, in an embodiment of the present disclosure, slice information or PDU session information may be used.

CHIBA (US 20210100047 A1)
[0264] An exemplar procedure for performing a PDU session establishment procedure led by the UE_A 10 will be described below with reference to FIG. 17. Each step of this procedure will be described below. Firstly, the UE_A 10 starts a UE-initiated PDU session establishment procedure by transmitting PDU Session Establishment Request message to the MME_A 40 through the eNB_A 45 (S2200). Note that in a case where the PDU session is a PDN connection, the PDU Session Establishment Request message may be a PDN connectivity request message. In addition, this is not the only possible form of the PDU Session Establishment Request message. Instead, the PDU Session Establishment Request message has only to be a message requesting the establishment of a PDU session.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/H.H/Examiner, Art Unit 2465 

/ALPUS HSU/Primary Examiner, Art Unit 2465